IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,127-01


EX PARTE ROSENDO RODRIGUEZ, III





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. 2005-410,654 IN THE 140TH DISTRICT COURT

LUBBOCK COUNTY



Per Curiam.  


O R D E R


	In March 2008, a jury found applicant guilty of the offense of capital murder.  The
jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  On February 17, 2010, the State filed in this Court its
brief on applicant's direct appeal.  Pursuant to Article 11.071 §§ 4(a) and (b) (1), applicant's
initial application for a writ of habeas corpus was due to be filed in the trial court on or
before July 2, 2010, assuming a motion for extension was timely filed and granted.  It has
been more than two years since the application was due in the trial court.  Accordingly,
we order the trial court to resolve any remaining issues within 90 days from the date of
this order.  The clerk shall then transmit the complete writ record to this Court within 120
days from the date of this order.  Any extensions of time shall be obtained from this
Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.